 Case 5:21-cv-00143-JSM-PRL Document 1 Filed 03/10/21 Page 1 of 19 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            OCALA DIVISION

George Nieves,

       Plaintiff,                          Case No.: 5:21-cv-143
v.

National Credit Adjusters, LLC, and
Lee Tyler Rempel,                                  JURY TRIAL DEMANDED

       Defendants.


                COMPLAINT AND DEMAND FOR JURY TRIAL

      COMES NOW the Plaintiff, George Nieves (“Mr. Nieves”), by and

through his attorneys, Seraph Legal, P.A., and complains of the Defendants,

National Credit Adjusters, LLC (“NCA”) and Lee Tyler Rempel (“Rempel”)

(jointly “Defendants”), stating as follows:


                         PRELIMINARY STATEMENT

      1.     This is an action brought by Mr. Nieves against the Defendants for

violations of the Florida Civil Remedies for Criminal Practices Act, Florida

Statute § 772.101, et. seq. (“CRCPA”), the Florida Consumer Collection Practices

Act, Florida Statute § 559.55, et. seq. (“FCCPA”) and the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et. seq. (“FDCPA”).




                                    Page 1 of 19
 Case 5:21-cv-00143-JSM-PRL Document 1 Filed 03/10/21 Page 2 of 19 PageID 2




                          JURISDICTION AND VENUE

      2.     Subject matter jurisdiction for Plaintiff’s FDCPA claims arises under

the FDCPA, 15 U.S.C. § 1692k(d), and 28 U.S.C. § 1331, as the FDCPA is a federal

statute.

      3.     This Court has supplemental jurisdiction for Plaintiff’s CRCPA and

FCCPA claims under 28 U.S.C. § 1367.

      4.     The Defendants are subject to the jurisdiction of this Court pursuant

to Section 48.193, Florida Statutes and Fed. R. Civ. P. 4(k).

      5.     Venue is proper in the Middle District of Florida pursuant to 28

U.S.C. §1391(b)(2), because the acts complained of were committed and / or

caused by the Defendants within the Middle District of Florida

                               PARTIES – Mr. Nieves

      6.     Mr. Nieves is a natural person who at all times relevant has resided

in Clermont, Florida.

      7.     Mr. Nieves is a Consumer as defined by 15 U.S.C. § 1692a(3) and

Florida Statute § 559.55(8).

                                 PARTIES – NCA

      8.     NCA is a Kansas limited liability company with a principal business

address of 327 W 4th Street, Hutchinson, KS 67501.




                                     Page 2 of 19
 Case 5:21-cv-00143-JSM-PRL Document 1 Filed 03/10/21 Page 3 of 19 PageID 3




         9.    NCA is registered to conduct business in the State of Florida, where

its registered agent is Corporation Service Company, 1201 Hays St.,

Tallahassee, FL 32301.

                                  Parties-- Rempel

         10.   Rempel is the CEO and manager of NCA.

         11.   In his capacity as manager, Rempel is the individual responsible for

the determination of, and implementation of, NCA’s policies and procedures.

         12.   Rempel also participates directly in the day-to-day operations of

NCA, including the collection of consumer debts and the purchase of consumer

debts.

         13.   Upon information and belief, Rempel resides at 23 Prairie Dunes

Dr., Hutchinson, KS 67502.

         14.   The Defendants are “debt collectors” within the meaning of the

FDCPA, 15 U.S.C. § 1692a(6), and the FCCPA, Fla. Stat. § 559.55(7), in that the

Defendants use an instrumentality of commerce, including the U.S. mail and /

or telephone, interstate and within the state of Florida, for their business, the

principal purpose of which is the collection of debts, and / or they regularly

collect or attempt to collect, directly or indirectly, debts owed or due or asserted

to be owed or due another.




                                     Page 3 of 19
    Case 5:21-cv-00143-JSM-PRL Document 1 Filed 03/10/21 Page 4 of 19 PageID 4




            15.     NCA is licensed to collect consumer debts in the State of Florida,

    holding Consumer Collection Agency (“CCA”) license number CCA0090486. SEE

    PLAINTIFF’S EXHIBIT A.


                                        FACTUAL ALLEGATIONS

                                Rise Makes Illegal Loan to Mr. Nieves

           16.      In or around December 2019, Mr. Nieves obtained an installment

loan (the “Rise Loan”) from the online lender Elevate Credit, Inc., doing business

as Rise Credit (“Rise”).

           17.      The Rise Loan had a stated principal of $3,500.

           18.      The Rise Loan was, purportedly, funded through FinWise, a small,

single-branch bank in Murray, Utah (the “Debt”).1

           19.      Mr. Nieves used the proceeds of the loan for household expenses.

           20.      The Rise Loan arose from the purchase of goods and services which

were primarily for family, personal, or household purposes, specifically charges

for consumer goods and services, and therefore meets the definition of Debt

under the FDCPA, 15 U.S.C. § 1692a(5) and the FCCPA, Florida Statute §

559.55(6).

           21.      Florida Statute § 687.071(2) renders loans made with annual interest

rates greater than 25% a second-degree misdemeanor.

1
    The bank has a small office in Sandy, UT and Garden City, NY, but has no retail branches at these locations.

                                                     Page 4 of 19
 Case 5:21-cv-00143-JSM-PRL Document 1 Filed 03/10/21 Page 5 of 19 PageID 5




      22.     Florida Statute § 687.071(3) renders loans made with annual interest

rates greater than 45% a third-degree felony.

      23.     Florida Statute § 687.071(7) renders any loan in violation of Florida

Statute § 687.701, and any debt stemming from such extension of credit, void and

unenforceable.

      24.     The annual interest rate on the Rise Loan exceeded 115% annually.

      25.     The loan made by Rise to Mr. Nieves was thus void ab initio. See

Stubblefield v. Dunlap, 148 Fla. 401, 4 So.2d 519 (1941); Pushee v. Johnson, 123 Fla.

305, 166 So. 847 (1936); River Hills, Inc. v. Edwards, 190 So.2d 415 (Fla. 2d DCA

1966). Richter Jewelry Co. v. Schweinert, 169 So. 750, 758-59 (Fla. 1935) (criminally

usurious loans are “void as against the public policy of the state as established by

its Legislature.”)

      26.     The Rise loan is therefore an “unlawful debt” per Florida Statute §

772.102(2).

      27.     Florida law prohibits any recovery of the principal on such loans.

Rollins v. Odom, 519 So. 2d 652, 656 (Fla. Dist. Ct. App. 1988).

                     Rise Engages in Rent-a-Bank Scheme with FinWise

      28.     Rise is a Fort Worth, Texas-based “FinTech” business which makes

loans to consumers at interest rates illegal in the vast majority of states, including

Florida.


                                     Page 5 of 19
 Case 5:21-cv-00143-JSM-PRL Document 1 Filed 03/10/21 Page 6 of 19 PageID 6




      29.    One of the founders of Rise was Ken Rees (“Rees”) who was, until

his resignation in July 2019, also its CEO.

      30.    Rees was previously the CEO of Think Finance, LLC (“Think

Finance”), which made consumer loans at triple-digit interest rates.

      31.    Initially, Think Finance “partnered” with the First Bank of Delaware

to launder its loans to create the appearance they were issued by a state-

chartered bank, to avoid state usury laws.

      32.    In 2012, the First Bank of Delaware was later stripped of its bank

charter and fined $15 million.

      33.    Rees thereafter partnered with the Chippewa Cree Tribe of the

Rocky Boy’s Indian Reservation in Box Elder, Montana and began laundering its

loans – now re-branded “Plain Green Loans” – through the Tribe, claiming the

Tribe’s sovereign immunity prevented civil and criminal action from being taken

against it. Such agreements are often referred to as “rent-a-tribe” schemes.

      34.    Plain Green’s loans charged interest rates of up to 400% annually.

      35.    After lawsuits filed against Think Finance by the Consumer

Financial Protection Bureau, the Pennsylvania Attorney General, and others,

relating to the wildly-usurious interest rates being charged by Plain Green, Rees

formed Elevate Credit, Inc.




                                     Page 6 of 19
 Case 5:21-cv-00143-JSM-PRL Document 1 Filed 03/10/21 Page 7 of 19 PageID 7




                               Rise’s Business Model

        36.   In an effort to avoid state usury laws, such as Florida’s, Rise has

“partnered” with FinWise, a single-branch bank chartered in Utah.

        37.   FinWise, as a bank, is not subject to state interest rate limits pursuant

to the National Bank Act

        38.   Further, Utah has no maximum legal interest rate enshrined in its

state law.

        39.   Rise “launders” its loans through FinWise, claiming that FinWise is

the true lending entity.

        40.   However, FinWise was not the true lender of Mr. Nieves’s loan.

        41.   Indeed, FinWise had virtually nothing to do with the marketing,

underwriting, servicing, collection, and post-charge-off sale to defendant NCA.

        42.   Moreover, at no point was any of FinWise’s own capital actually at

risk.

        43.   FinWise is only paid a small portion for its role in Rise’s lending.

        44.   At all times relevant, Elevate EF SPV (“EF SPV”) a Cayman Islands

special purpose vehicle which operates for the financial benefit of Elevate Credit,

had purchased a 96% interest in the receivables for the loans, including principal

and interest due.




                                      Page 7 of 19
 Case 5:21-cv-00143-JSM-PRL Document 1 Filed 03/10/21 Page 8 of 19 PageID 8




      45.    This 96% interest makes EF SPV the legal and equitable owner of the

receivables for the loans.

      46.    Elevate Credit is the primary beneficiary of EF SPV, and receives the

income generated from this 96% ownership interest.

      47.    Elevate Credit substantially controls and manages EF SPV and

absorb its losses, should any be incurred.

      48.    Elevate Credit is the entity whose capital is at risk if a particular

consumer loan goes bad.

      49.    FinWise contributes, at absolute maximum, 4% of the capital of any

consumer loan.

      50.    Thus, FinWise contributed $140 or less to fund Mr. Nieves loan,

while Elevate Credit contributed $3,360 or more.

      51.    Elevate Credit provides credit protection to EF SPV against Rise loan

losses. This credit protection places the risk of losses on Elevate Credit.

      52.    Conversely, FinWise’s economic interests are protected due to its

agreement with Elevate Credit, which includes a stipulation that EF SPV

maintain cash collateral in a FinWise account to secure its obligations to purchase

the Rise loans supposed made “by” FinWise.

      53.    Elevate Credit, through ones of its subsidiaries, also acts as the

servicer for the Rise loans. Elevate Credit reconciles the accounts, posts payments


                                     Page 8 of 19
 Case 5:21-cv-00143-JSM-PRL Document 1 Filed 03/10/21 Page 9 of 19 PageID 9




and other credits to the accounts, and provides periodic billing statements to

consumers.

      54.    As per Rise’s business model, once FinWise “made” the $3500 loan

to Mr. Nieves, the loan was immediately assigned to Rise.

      55.    Rise then proceeded to attempt to collect the loan – including the

usurious interest – from Mr. Nieves.

      56.    However, Rise, a non-bank assignee of the Rise Loan, had no legal

ability to collect the assessed interest. See. Madden v. Midland Funding, LLC, 786

F.3d 246 (2d Cir. 2015).

      57.    Rise has been sued in the past for collection of unlawful debt and its

use of FinWise in its “rent-a-bank” schemes. See District of Columbia vs. Elevate

Credit, Inc., case 1:2020cv01909, U.S.D.C., District of Columbia, July 2, 2020.

         NCA Attempts to Collect Usurious Rise Loan from Mr. Nieves

      58.    Mr. Nieves made at least $405 of payments on the Rise Loan after

obtaining the loan in December 2019.

      59.    By February 2020, Rise claimed Mr. Nieves owed $4,399 - $899 more

than he originally borrowed 60 days earlier – despite already having made at

least $405 of payments in the first 12 months of the loan.

      60.    Around March 2020, Rise sold the Rise Loan to NCA.




                                     Page 9 of 19
Case 5:21-cv-00143-JSM-PRL Document 1 Filed 03/10/21 Page 10 of 19 PageID 10




         61.   NCA, pursuant to 15 U.S.C. § 1692g, thereafter mailed Mr. Nieves a

collection letter, seeking to collect the Rise Loan.

         62.   NCA also reported the purported “debt” to the major consumer

credit reporting agencies (“CRAs”), including Experian, monthly, beginning May

2020. SEE PLAINTIFF’S EXHIBIT B.

         63.   Reporting a debt to a CRA is an attempt to collect the debt alleged

therein. See, e.g., Edeh v. Midland Credit Management, Inc., 748 F. Supp. 2d 1030 (D.

Minn. 2010) (“The Court has learned, through its work on countless FDCPA

cases, that threatening to report and reporting debts to CRAs is one of the most

commonly-used arrows in the debt collector's quiver.”)

         64.   NCA certified to the CRAs that the debt it was reporting as “in

collection,” with $4,398 past due, thereby indicating that the Rise Loan was a

legitimate, lawful debt.

         65.   NCA knew, or should have known, that it was collecting illegal debt

from Mr. Nieves.

         66.   NCA is a large debt buyer with a number of experienced lawyers

advising it on consumer protection statutes.

         67.   Further, NCA has been subject to multiple actions by state

regulatory authorities over its attempts to collect on illegally-issued consumer

loans.


                                     Page 10 of 19
Case 5:21-cv-00143-JSM-PRL Document 1 Filed 03/10/21 Page 11 of 19 PageID 11




         68.   For example, NCA was sued in July 2012 by the Arkansas State

Attorney General for collecting on payday loans issued to Arkansas consumers

in violation of Arkansas law. As part of settlement with the Attorney General,

NCA cancelled collection on $2.7 million in loans, and paid $200,000 to the State.

         69.   In November 2014, NCA was named as a co-defendant in a lawsuit

by the Pennsylvania Attorney General filed against several internet-based

payday loan lenders claiming affiliation with Native American tribes. The suit

claims the loans are illegal under Pennsylvania law and alleges NCA attempted

to collect many of these payday loans, despite knowledge such loans were illegal

under state law.

         70.   In January 2015, NCA settled with the New York City Department

of Consumer Affairs, in which it agreed to pay $962,800 in consumer restitution

to over 4,000 residents of New York City that it had collected payment from

loans it purchased from unauthorized payday loan lenders. It also paid a

$350,000 fine and was banned from collecting debt in New York City for six

years.

         71.   Close to 100 other lawsuits have been filed against NCA for its

collection of consumer loans made under illegal terms.




                                   Page 11 of 19
Case 5:21-cv-00143-JSM-PRL Document 1 Filed 03/10/21 Page 12 of 19 PageID 12




      72.   NCA purchases a large amount of unlawful debt from lenders

including Rise, at a tiny fraction of face value, and then attempts to collect the

full-face value those debts from consumers like Mr. Nieves.

      73.   Beyond this, NCA was in possession of the original loan agreement

documents creating the Debt.

      74.   On information and belief, the usurious interest rate was printed in

large, bold type on the Truth in Lending Act (“TILA”) disclosure.

      75.   Mr. Nieves suffered severe emotional distress in being subjected to

illegal collection actions over a loan by NCA which he, pursuant to Florida law,

does not owe.

      76.   Mr. Nieves’s credit reports and scores have been severely and

adversely negatively impacted from NCA’s false reporting that he legitimately

owes a debt in excess of $4,000 to NCA.

      77.   At all times relevant, Rempel, as CEO of NCA, instructed his agents

and employees to attempt to collect the Rise Loan from Mr. Nieves.

      78.   At all times relevant, Rempel, as CEO of NCA, authorized the

purchase of bulk portfolios of debt from lenders including Rise, despite knowing

the loans had been made at triple-digit interest rates through dubious “rent-a-

bank” schemes.




                                   Page 12 of 19
Case 5:21-cv-00143-JSM-PRL Document 1 Filed 03/10/21 Page 13 of 19 PageID 13




      79.    Mr. Nieves has hired the aforementioned law firm to represent him

in this matter and has assigned his right to fees and costs to such firm.

                                 COUNT I
                         VIOLATIONS OF THE FDCPA

      80.    Mr. Nieves adopts and incorporates paragraphs 1 – 79 as if fully

stated herein.

      81.    The Defendants violated 15 U.S.C. § 1692e and 1692e(10) when NCA

used misleading and deceptive means to attempt to collect a debt by attempting

to collect the Debt from Mr. Nieves, a Florida resident, both in writing and via

credit reporting, claiming a Debt from an unlicensed, non-bank entity, Rise,

bearing annual interest exceeding 115%, was a legal, valid, and enforceable debt,

when the Rise Loan was null, void, and unenforceable under Florida law.

       82.   The Defendants violated 15 U.S.C. § 1692e(2)(a) when NCA made a

false representation about the character, amount and/or legal status of a debt by

attempting to collect from Mr. Nieves, a Florida resident, both in writing and via

credit reporting, a Debt from an unlicensed, non-bank entity, Rise, bearing

annual interest exceeding 115%, was a legal, valid, and enforceable debt, when

the Rise Loan was null, void, and unenforceable under Florida law.

       83.   The Defendants violated 15 U.S.C. § 1692e(8) when NCA

communicated credit information which was false, and which NCA knew, or

should have known was false, to wit, that a Debt from an unlicensed, non-bank

                                    Page 13 of 19
Case 5:21-cv-00143-JSM-PRL Document 1 Filed 03/10/21 Page 14 of 19 PageID 14




entity, Rise, bearing annual interest exceeding 115%, was a legal, valid, and

enforceable debt, and that Mr. Nieves thus actually owed the $4,000-plus

balance, when he did not owe it as it was null, void and unenforceable against

him pursuant to Florida law.

      84.      The Defendants violated 15 U.S.C. § 1692f(1) when NCA attempted

to collect an amount not authorized by contract or law – to wit, the entire

purported Rise Loan debt-- from Mr. Nieves through written demands and

credit reporting, when the Rise Loan was null, void, and unenforceable under

Florida law.

      85.      The above stated violations were committed pursuant to policies put

in place by Rempel and subject to his day-to-day oversight.

      86.      Rempel is therefore jointly and severally liable with NCA. See Fed.

Trade Comm'n v. Moses, 913 F.3d 297 (2d Cir. 2019).

      87.      The Defendants’ conduct renders them liable for the above-stated

violations of the FDCPA.

      WHEREFORE, Mr. Nieves respectfully requests that this Honorable Court

enter judgment against NCA and Rempel, jointly and severally, for:

      a.       Statutory   damages   of   $1,000.00,   pursuant   to   15   U.S.C.   §

               1692k(a)(2)(A);

      b.       Unspecified actual damages, pursuant to 15 U.S.C. § 1692k(a)(2)(A);


                                     Page 14 of 19
Case 5:21-cv-00143-JSM-PRL Document 1 Filed 03/10/21 Page 15 of 19 PageID 15




      c.      Reasonable costs and attorneys’ fees pursuant to 15 U.S.C. §

              1692k(a)(3); and,

      d.      Such other relief that this Court deems just and proper.

                                 COUNT II
                          VIOLATIONS OF THE CRCPA

      88.     Mr. Nieves adopts and incorporates paragraphs 1 – 79 as if fully

stated herein.

      89.     The Defendants violated Florida Statute § 772.103(3), when they

participated in an association with Elevate Credit, doing business as Rise Credit,

through the collection of an unlawful debt – the Rise Loan.

      90.     The Defendants violated Florida Statute § 772.103(4) when they

conspired and endeavored, with Rise and FinWise, to collect an unlawful debt –

the Rise Loan – and to use any funds collected in furtherance of NCA’s ongoing

enterprise.

      91.     The Defendants took action in furtherance of this conspiracy,

including mailing a collection letter and reporting it to the nationwide CRAs as a

purported unpaid debt, damaging Mr. Nieves’s credit and, in effect, holding his

credit report hostage until he paid the unlawful debt.

      92.     The Defendants have attempted to collect virtually-identical debts

through credit reporting, phone calls, demand letters, and threats of litigation

from hundreds, if not thousands, of other Florida residents.

                                     Page 15 of 19
Case 5:21-cv-00143-JSM-PRL Document 1 Filed 03/10/21 Page 16 of 19 PageID 16




           WHEREFORE, Mr. Nieves respectfully requests this Honorable Court

enter judgment against NCA and Rempel, jointly and severally, ordering:

      a.      Threefold the amount of actual damages, or, in the alternate, the

              statutory minimum of $200, whichever is greater, pursuant to

              Florida Statute 772.104(1);

      b.      Reasonable costs and attorneys' fees pursuant to pursuant to Florida

              Statute 772.104(1);

      c.      An injunction of Estoppel against NCA from engaging in any

              further action in violation of Florida law, pursuant to Florida Statute

              772.14; and,

      d.      Any other relief this Court deems equitable and proper under the

              circumstances.

                                    COUNT III
                             VIOLATIONS OF THE FCCPA

      93.     Mr. Nieves adopts and incorporates paragraphs 1 – 79 as if fully

stated herein.

      94.     The Defendants violated Section 559.72(9), Florida Statutes, when

NCA attempted to collect the Rise Loan from Mr. Nieves via multiple collection

letters mailed to him, when the Rise Loan was illegitimate and unenforceable

due to the application of interest rates in excess of 115% percent annually on the

principal amount of the loan, in violation of Section 687.071, Florida Statutes, and

                                     Page 16 of 19
Case 5:21-cv-00143-JSM-PRL Document 1 Filed 03/10/21 Page 17 of 19 PageID 17




NCA knew, or should have known, that the Rise Loan was unenforceable in

Florida.

       95.   The Defendants violated Section 559.72(9), Florida Statutes, when

NCA asserted rights which do not exist, specifically, the right to collect the Rise

Loan from Mr. Nieves, when the loan was not legally owed pursuant to Florida

law.

       96.   NCA was in possession of the original loan documents and thus

knew, or should have known, that the loan contained an illegal interest rate in

Florida.

       97.   The above stated violations were committed pursuant to policies put

in place by Rempel and subject to his day-to-day oversight.

       98.   Rempel is therefore jointly and severally liable with NCA. See Fed.

Trade Comm'n v. Moses, 913 F.3d 297 (2d Cir. 2019).

       99.   WHEREFORE, Mr. Nieves respectfully requests this Honorable

Court enter judgment against NCA for:

       a.    Statutory damages of $1,000.00 pursuant to Section 559.77(2), Florida

             Statutes;

       b.    Actual damages pursuant to Section 559.77(2), Florida Statutes;




                                   Page 17 of 19
Case 5:21-cv-00143-JSM-PRL Document 1 Filed 03/10/21 Page 18 of 19 PageID 18




      c.    Injunctive relief preventing NCA from attempting to collect the

            alleged loan from Mr. Nieves pursuant to Section 559.77(2), Florida

            Statutes;

      d.    Reasonable costs and attorney’s fees pursuant to pursuant to Section

            559.77(2), Florida Statutes; and,

      e.    Such other relief that this Court deems just and proper.



                         DEMAND FOR JURY TRIAL

      Mr. Nieves hereby demands a trial by jury on all issues so triable.


Respectfully submitted on March 10, 2021, by:


                                                   SERAPH LEGAL, P. A.

                                                   /s/ Bryan J. Geiger
                                                   Bryan J. Geiger, Esq.
                                                   Florida Bar # 119168
                                                   BGeiger@seraphlegal.com
                                                   1614 N. 19th St.
                                                   Tampa, FL 33605
                                                   Tel: 813-567-1230
                                                   Fax: 855-500-0705
                                                   Attorneys for Plaintiff




                                   Page 18 of 19
Case 5:21-cv-00143-JSM-PRL Document 1 Filed 03/10/21 Page 19 of 19 PageID 19




                        ATTACHED EXHIBIT LIST

A    NCA’s Florida CCA License Record
B    Plaintiff’s Experian Consumer Disclosure, January 6, 2021, Excerpt




                                 Page 19 of 19
